Notice of Pre-AIA  or AIA  Status
1.		The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.		A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1 July 2020 has been entered. 


Status of Application, Amendments and/or Claims
3.		Applicant’s response dated 7/1/2020 is considered and entered into record. Claims 11, 13, and 16-18 are cancelled. Claims 1, 12, 14-15, 19-20 and 24 have been amended. Claims 1-3, 6-10, 12, 14-15, and 19-24, drawn to a method of treating a neurodegenerative disease are currently pending, and are being considered for examination in the instant application.

Rejections withdrawn
4.		Upon consideration of Applicant’s persuasive argument and amendment of claims, the rejection under 35 U.S.C. 112(a), first paragraph, written description, is withdrawn.
5.		Upon consideration of current amendment of claims, the rejections under 35 AIA  35 U.S.C. 103 are withdrawn.


New Rejections
Claim Rejections - 35 USC § 112-Scope of Enablement
6.		The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

7.		Claims 1-2, 6-10, 12, 14-15, and 19-23, are rejected under 35 U.S.C. 112(a), first paragraph, because the specification, while being enabling for a method for increasing axonal regeneration and striatal tyrosine hydroxylase axon density, and protecting degeneration of dopaminergic neurons in PD or traumatic brain injury, by administering to the brain a therapeutically effective amount of a composition comprising a nucleic acid molecule that is at least 90% identical to SEQ ID NO: 1, does not reasonably provide enablement for a full breadth of treating any neurodegenerative disease. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
8.		Factors to be considered in determining whether a disclosure meets the enablement requirement of 35 U.S.C. 112, first paragraph, include the nature of the invention, the state of the prior art, the predictability or lack thereof in the art, the amount of direction or guidance present, the presence or absence of working examples, the breadth of the claims, and the quantity of experimentation needed.  The instant disclosure fails to meet the enablement requirement for the following reasons: 
9.		The claims are directed to a method for treating a neurodegenerative disease in a subject in need thereof by administering a therapeutically effective amount of a composition comprising a nucleic acid molecule that encodes small proline-rich repeat 1a protein (Sprr1A) protein or a biologically active portion thereof, wherein the nucleic acid is at least 90% identical to SEQ ID NO: 1, the composition increases the activity of Sprr1A protein and is delivered to the 
10.		With respect to claim breadth, the standard under 35 U.S.C. § 112, first paragraph, entails the determination of what the claims recite and what the claims mean as a whole. In addition, when analyzing the enablement scope of the claims, the teachings of the specification are to be taken into account because the claims are to be given their broadest reasonable interpretation that is consistent with the specification (see MPEP 2111 [R-1]), which states that claims must be given their broadest reasonable interpretation. 
11.		“During patent examination, the pending claims must be “given *>their< broadest reasonable interpretation consistent with the specification.” In re Hyatt, 211 F.3d 1367, 1372, 54 USPQ2d 1664, 1667 (Fed. Cir. 2000). Applicant always has the opportunity to amend the claims during prosecution, and broad interpretation by the examiner reduces the possibility that the claim, once issued, will be interpreted more broadly that is justified. In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-51 (CCPA 1969)”.
12.		As such, the broadest reasonable interpretation of the claimed method is for treating any neurodegenerative disease in a subject, comprising administering to the brain a therapeutically effective amount of a composition comprising a nucleic acid molecule that encodes Sprr1A protein, wherein the nucleic acid is at least 90% identical to SEQ ID NO: 1.
13.		The instant specification teaches that Sprr1A is a small proline-rich repeat 1a protein that is therapeutically functional (page 9, para 1), wherein the SPRR1A gene comprises a nucleotide sequence set forth in SEQ ID NO: 1 encoding a protein having the amino acid SPRR1A can have at least 70 to 99.9% homology with SEQ ID NO: 1, and the Sprr1A protein can comprise a sequence of at least 80 to 99.8% with SEQ ID NO: 2 (page 9, para 2). The specification further teaches that Sprr1A gene mutations can increase the activity of Sprr1A in a cell (page 5, para 4), and that biologically active portions of Sprr1A are known in the art (page 5, last para). Page 7, para 4 of instant specification teaches that US Patent 7,335,636 (incorporated by reference) identifies a therapeutically effective 24 amino acid long peptide derived from Sprr1A that results in axonal growth. The specification uses the 6-OHDA rat PD model to demonstrate the therapeutic effect of Sprr1A nucleic acid (AAV-Sprr1A) injections in the substantia nigra region of the brain (Example 3, page 30). Example 1 demonstrates that Sprr1A, known to facilitate axonal regeneration of peripheral nerves after injury, is upregulated in rat 6-OHDA model of PD and protects degeneration of dopaminergic neurons (Figure 1), thus concluding that increasing Sprr1A activity in PD patient brain can reduce disease progression. Example 2 shows that administration of AAV-Sprr1A to animals with a striatal 6-OHDA lesion, led to axonal regeneration, increase in striatal tyrosine hydroxylase axon density and protection of dopamine neurons (figures 2, 3). Examples 4 and 5 prophetically present protocols using a primate PD model and human patients (pages 31-33). Based upon the demonstrated effect of Sprr1A in the striatal TH axons and dopaminergic neurons, the specification generically extrapolates that (any) neurodegenerative disease progression can be impeded by the instant method (para spanning pages 8, 9). The specification however, does not teach a method of treating any neurodegenerative disease, each characterized by association of unique proteins and degeneration of unique regions of the brain, by administering Sprr1A as broadly claimed in claim 1, rather focusses on ameliorating pathology in brain nuclei associated only with PD. Undue experimentation would be required of a skilled artisan to treat any neurodegenerative disease by using the claimed procedure.

15.		Pertinent art also teaches that each of the known neurodegenerative diseases are characterized by pathology in different brain regions leading to varied degenerative cognitive and motor skills. For example, Halliday et al (Clin Exp Pharmacol Physiol 27: 1-8, 2000) teach that beta-amyloid peptide deposits forming senile plaques in the brain, is the primary cause of AD (page 2, col 2, para 1; Fig. 1). A recent clinical review (Masrori et al. (Eu J Neurol 27: 1918-1929, 2020)) teaches that ALS is a multisystem neurodegenerative disease affecting the motor system, caused by a loss of motor neurons, and that there is “no effective treatment for ALS” till date (Abstract; Introduction). The reference states that despite the growing knowledge in the causes of the disease, a high number of randomized clinical trials are negative (page 1919, col 2, para 1). It is also well known in the art that many neurodegenerative diseases are proven to be recalcitrant to treatment such as Alzheimer’s Disease (Halliday et al, 2000), amyotrophic lateral sclerosis (Masrori et al, 2020), and Huntington’s Disease (Feigin et al., Curr Opin Neurol 15: 483-489, 2002). As the molecular processes of pathogenesis of the various neurological diseases including AD and ALS are yet to be fully uncovered, the success of treatment would be 
16.		Due to the large quantity of experimentation necessary for treating any neurodegenerative disease (other than PD) by administering a nucleic acid encoding Sprr1A protein; the lack of direction/guidance presented in the specification regarding the same; the absence of working examples directed to same; the complex nature of the invention; the state of the prior and post art which has yet to determine a successful therapy for the improvement of neurological function of complex neurological diseases such as AD or ALS; and, the unpredictability of the outcome; undue experimentation would be required of the skilled artisan to make and/or use the claimed invention.

Claim Rejection - 35 USC § 103
17.		The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
18.		This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective 
19.		Claims 1-3, 6-8, 10, 12, 14-15 and 19-24 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Strittmatter et al; US PGPB 20050054094, 3/10/2005 (IDS) and Ferrari et al, WO 2014053038, 4/10/2014, in view of Strittmatter SS, US 20060127397, 6/15/2006 (will be referred to as Strittmatter II in this Office Action), in further view of Jorgensen et al. (20130267464, 10/10/2013) – (all references listed in IDS), as evidenced by Gardlik et al (Med Sci Monit 11: RA110-121, 2005).
20.		The claims are directed to a method for treating a neurodegenerative disease in a subject in need thereof by administering a therapeutically effective amount of a composition comprising a nucleic acid molecule that encodes small proline-rich repeat 1a protein (Sprr1A) protein or a biologically active portion thereof, wherein the nucleic acid is at least 90% identical to SEQ ID NO: 1, the composition increases the activity of Sprr1A protein and is delivered to the brain (claim 1); wherein: the neurodegenerative disease is as listed in claim 2, or is Parkinson’s disease (PD) (claims 3, 24); the composition comprises a virus like AAV (claims 6-8), and the virus genome comprises the nucleic acid (claim 10); the administering comprises injecting of the composition to a desired location (claim 20), in areas as listed in claim 19; the subject is a mammal or human (claims 21-23). The claims also recite that the nucleic acid molecule comprises a nucleotide sequence having at least 95% sequence homology with SEQ ID NO: 1 (claim 12); or encodes an amino acid sequence having at least 80%, 95% sequence homology with SEQ ID NO: 2 (claims 14-15).
instant claim 2). The reference also teaches methods of inducing neuronal growth comprising administering pharmaceutical compositions comprising Sprr1a protein or nucleic acids encoding Sprr1A (abstract; para 0051, 0052, 0053, 0120; claims 1, 2), wherein the nucleic acid can be delivered using vectors comprising viruses such as adenoviral or adeno-associated virus (AAV) vectors (para 0102) (instant claims 1, 6-8). Even though the reference does not teach that the genome of the virus comprises the nucleic acid, this is an inherent feature of therapeutic gene delivery using viral vectors (Gardlik et al, Figure 3; page RA113, Adeno-associated virus) (instant claim 10). The reference further teaches that the composition is administered to humans or other mammals like primates, pigs (porcine), dogs (canine), sheep (ovine), etc. (para 0124), by parenteral administration (para 0130) (instant claims 21-23). Since Strittmatter et al teach treating nerve regeneration by administering a pharmaceutical composition, the amount can obviously be adjusted by a skilled artisan so that it is  therapeutically effective for treating the disease (para 0133). 
22.		Strittmatter et al do not teach the recited percent homologies with instantly claimed SEQ ID NOs: 1 and 2 (instant claims 1, 12, 14-15 and 24). However, the sequences of Strittmatter et al are to mouse Sprr1A (para 0054), while the instantly claimed sequences are human sequences (see instant sequence listing). Strittmatter et al also teach that the invention includes 
23.		Ferrari et al teach human Sprr1A nucleic acid (SEQ ID NO: 157) that has 100% homology with instant SEQ ID NO: 1 (see attached Appendix; Ferrari et al, Table 1, page 16). Even though the reference does not teach the protein sequence, the Sprr1A nucleic acid sequence would inherently encode the instant protein sequence of SEQ ID NO: 2, absent any evidence to the contrary.
24.		Strittmatter et al or Ferrari et al do not teach administration of a sequence that is at least 90% homologous to SEQ ID NO: 1 (human sequence).
25.		However, since Strittmatter et al teach administration of the composition to humans, and since Ferrari et al teach a human Sprr1A sequence, absent evidence to the contrary, it would be obvious to administer human Sprr1A to a subject for nerve regeneration in view of the teachings of Strittmatter et al and Ferrari et al. Furthermore, in considering the disclosure of a reference, it is proper to take into account not only specific teaching of the reference but also the inferences which one skilled in the art would be reasonably be expected to draw therefrom (In re Preda, 401 F.2d 825, 159 USPQ 342, 344 (CCPA 1968)).  Also, a reference must be considered, under 35 U.S.C. 103, not only for what it expressly teaches but also for what it fairly suggests; all disclosures of prior art, including unpreferred embodiments, must be considered in determining obviousness (In re Burckel  201 USPQ 67 (CCPA 1979)).
26.		Strittmatter et al or Ferrari et al do not teach treating Parkinson’s disease and administration into the brain. 
27.		Strittmatter II teaches regeneration associated genes or RAGs and methods for treating RAG associated disorders (abstract). The reference teaches administration of vector delivering a polynucleotide encoding a RAG peptide, or fragments or variants thereof (para 0012), for treating RAG associated disorder like Parkinson’s disease or brain trauma (para 0015; claims 82, 84) (instant claim 3).
28. 		Strittmatter et al, Ferrari et al or Strittmatter II does not teach administration into the brain.
29.		Jorgensen et al teach administering a therapeutically effective amount of a composition comprising genes (nucleic acid) or gene therapy vector for treating disorders of the nervous system like Parkinson’s disease (para 0181, 0024), by injection into the brain regions of substantia nigra or striatum as the target site (desired location) (para 0209) (instant claims 17-20, 24). The reference teaches the use of AAV in gene therapy for treating nervous disorders as AAV can “integrate into the genome without cell divisions” (para 0251).
30.    		It would therefore, have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to modify the method of treating brain trauma by administering a therapeutically effective amount of a nucleic acid encoding Sprr1A protein, which is a RAG protein as taught by Strittmatter et al, Ferrari et al and Strittmatter II, by injection of genes in the desired brain location for treating Parkinson’s disease in view of the teachings of Jorgensen et al. The person of ordinary skill would have been motivated to treat PD using the method, because PD involves loss of dopaminergic neurons in the brain regions of substantia nigra and striatum, and a directed therapy to these regions would be more effective 
31.    		Thus, the claimed invention as a whole was prima facie obvious over the combined teachings of the prior art.
32.		Claims 1-3, 6-10, 12, 14-15 and 19-24 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Strittmatter et al (2005), Ferrari et al and Strittmatter II (2006),  in view of Burger et al (Mol Ther 10: 302-317, 2004). 
33.		Claim 9 recites AAV1 as the virus. 
34.		The teachings of Strittmatter et al, Ferrari et al and Strittmatter II are set forth above.
35.		Strittmatter et al, Ferrari et al or Strittmatter II do not teach the vector virus as AAV1.
36.		Burger et al teach that recombinant AAV viruses are used as vector for gene delivery to neurons in the brain and spinal cord. The reference teaches that different AAV serotypes have different transduction patterns in different tissues. Using AAV2 terminal repeats flanking a green fluorescent protein expression cassette in AAV1 capsids, and injecting the viruses in rat CNS regions like the substantia nigra and striatum, the reference shows that AAV1 and AAV5 elicit higher transduction in the injected regions (Abstract, Materials and methods). The reference also teaches that rAAV1 transduces maximally the entire midbrain including the substantia nigra (compacta and reticulate) (page 307, col 2, para 1; Figs. 6A, 6B, 6P, 6Q), and the striatum (Fig. 4K), regions relevant to Parkinson’s disease (page 305, col 2). The reference therefore 
37.    		It would therefore, have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to modify the method of treating neurological diseases like brain trauma and Parkinson’s disease by administering a therapeutically effective amount of a nucleic acid encoding Sprr1a protein (a RAG protein) in an AAV vector, as taught by Strittmatter et al, Ferrari et al and Strittmatter II by injecting therapeutic genes in AAV1 vector in to the striatum, and substantia nigra of the brain in view of the teachings of Burger et al. The person of ordinary skill would have been motivated because it is known that the striatum and substantia nigra are brain regions relevant to PD and the AAV1 serotype shows maximal transduction in these regions and the entire midbrain, thereby suggesting that “distinct AAV serotypes can be chosen for specific applications in the nervous system”  (Burger et al). The person of ordinary skill would have expected reasonable success because the advantages of localized gene therapy using specific AAV serotypes was known and applied for treating neurodegenerative diseases like PD in basic research and clinical trials, at the time of filing of the instant invention.
38.    		Thus, the claimed invention as a whole was prima facie obvious over the combined teachings of the prior art.
	Applicant’s remarks:
39.		Restating the amendment of claim 1, Applicant argues that Strittmatter et al do not teach treating neurodegenerative diseases by administration of a nucleic acid molecule that is at least 90% homologous to SEQ ID NO: 1, and encoding a Sprr1A protein to the brain. Applicant 
40.		Applicant’s arguments are fully considered, however, are found to be persuasive in part. Applicant is right in arguing that Strittmatter et al do not teach administration of a nucleic acid molecule encoding a Sprr1A protein to the brain. However, Applicant is not found to be persuasive in asserting that Strittmatter is only referring to sciatic damage. Applicant points to paragraph 0012 of the reference to emphasize this aspect. The paragraph however, also states that another embodiment of the invention is directed to regeneration of a damaged nerve of the CNS. 
 This is supported by Bonilla et al (J. Neurosci 22: 1303-1315, 2002), which teaches that thoracic SCI severing central axons, exhibits increased Sprr1A, although to a lesser extent than peripheral axotomy (page 1306, col 1, para 2; col 2, para 3; page 1313, col 1, para 3; Fig 2C). Bonilla et al conclude that the “expression profile of peripheral axotomy” therefore, provides “several insights into axonal regeneration and suggests new therapeutic approaches to promoting recovery from CNS axonal injury” (concluding para). The reference therefore, certainly suggests the presence of a common pathway - that injury to peripheral nerves can lead to CNS neuronal damage, and that Sprr1A is elevated in both central and peripheral neurons – all of which in combination with Strittmatter II and Jorgensen, would render obvious to the person of ordinary skill in the art to treat CNS nerve damage by brain delivery of Sprr1A nucleic acid. Applicant’s directing to para 0105 of the reference defining “nerve damage” as an accidental physical injury to a neuron, can be interpreted as including CNS neuronal damage as well, such as in cases of TBI for example. Applicant’s reference to “treating hypotension” on page 10, para 3 of the Remarks is confusing. Since none of the references - Strittmatter et al, Strittmatter II, Jorgensen et al or Burger et al, teach hypotension, this comment is taken as an inadvertent typographical error. 
42.		Applicant’s argument that Strittmatter II does not list Sprr1A as one of the listed RAG genes, is considered but not found to be persuasive as the reference was used for showing that nucleic acids encoding RAG peptides can be used for treating RAG associated disorders like Parkinson’s disease or brain trauma. The teaching of the primary reference Strittmatter et al states Sprr1A as a RAG gene. 
In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
44.		Applicant’s arguments that Strittmatter II, Jorgensen et al and  Burger et al. do not cure the deficiencies of Strittmatter et al., as none of these treat neurodegeneration by delivering a composition comprising a nucleic acid encoding Sprri1A to the brain, are fully considered, however, are not found to be persuasive. Contrary to Applicant’s allegations, the stated rejections and the preceding response to arguments provide adequate explanation to show that Strittmatter et al is a proper primary reference suggesting nerve regeneration in the CNS as an embodiment of the invention by using a composition comprising Sprr1A. Therefore, the instant invention as claimed as a whole, is prima facie obvious over the combined teachings of the prior art.

Conclusion

45.        	No claims are allowed.
46.		Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aditi Dutt whose telephone number is (571)272-9037.  The examiner can normally be reached on M-F 9:00am-5:00pm.
47.		If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker, can be reached on 571-272-0911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
48.		Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished http://pair-direct.uspto.gov/. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
	
/A. D./
Examiner, Art Unit 1649
3 May 2021

/DANIEL E KOLKER/Supervisory Patent Examiner, Art Unit 1644